UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

___________________________ X

IN THE MATTER OF THE SEARCH OF UNSEALING ORDER
INFORMATION ASSOCIATED WITH THE
FOLLOW'ING FACEBOOK ACCOU`NTS: Docket No. 18-M-814 §PK)

(i) FACEBOOK USERNAME “BAILEE
MORGAN CAMERO ,”
ASSOCIATED WITH USER ID
NUMBER10212714350035114 AND
URL
HTTPS ://WWW.FACEBOOK.COM/B
AILEEEEEEEEEEEEE;

(ii) FACEBOOK USERNAME
“JEN`NIFER GRIFFIN,”
ASSOCIATED WITH USER ID
NUMBER 10212487418441532 AND
URL
HT'I`PS://WWW.FACEBOOK.COM/L
OVEMYBABBYS; and

(iii) FACEBOOK USERNAME “SCOTT
FURNESS,” ASSOCIATED WITH
USER ID NUMBER
107624579802485 AND URL
HTTPS://WWW.FACEBOOK.COM/S
COTT.FURNESS.35

THA'I` IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC

........................... X

Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Jonathan E. Algor,

for an order unsealing the search warrant and underlying affidavit in the above-captioned

matter.

WHEREFORE, it is ordered that the search warrant and underlying affidavit in
the above-captioned matter be unsealed.

Dated: Brooklyn, New York
April 9, 2019

Vvyr~

HoN'o'RABLE LoIS BLooM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT oF NEW YORK

